Exhibit 10.5
Non-Qualified Stock Option Grant Agreement
PART I – NON-QUALIFIED STOCK OPTIONS
1. These Non-Qualified Stock Options for the number of shares of Common Stock
indicated on the grant summary page (the “Non-Qualified Stock Options”) are
granted to you under and are governed by the terms and conditions of the 2008
Performance Plan of The Goodyear Tire & Rubber Company, adopted effective
April 8, 2008, as amended (the “Plan”), and this Grant Agreement. As your stock
options are conveyed and managed online, your online acceptance constitutes your
agreement to and acceptance of all terms and conditions of the Plan and this
Grant Agreement. You also agree that you have read and understand the Plan and
this Grant Agreement. All defined terms used in this Grant Agreement have the
meanings set forth in the Plan.
2. You may exercise the Non-Qualified Stock Options granted pursuant to this
Grant Agreement through (1) a cash payment in the amount of the full option
exercise price of the shares being purchased (including a simultaneous exercise
and sale of the shares of Common Stock thereby acquired and use of the proceeds
from such sale to pay the exercise price, to the extent permitted by law) (a
“cash exercise”), (2) a payment in full shares of Common Stock having a Fair
Market Value on the date of exercise equal to the full option exercise price of
the shares of Common Stock being purchased (a “share swap exercise”), or (3) a
combination of the cash exercise and share swap exercise methods. Any exercise
of these Non-Qualified Stock Options shall be by written notice stating the
number of shares of Common Stock to be purchased and the exercise method,
accompanied with the payment, or proper proof of ownership if the share swap
exercise method is used. You shall be required to meet the tax withholding
obligations arising from any exercise of Non-Qualified Stock Options.
3. As further consideration for the Non-Qualified Stock Options granted to you
hereunder, you must remain in the continuous employ of the Company or one or
more of its Subsidiaries from the Date of Grant to the date or dates the
Non-Qualified Stock Options become exercisable as set forth on the grant summary
page of this Grant Agreement before you will be entitled to exercise the
Non-Qualified Stock Options granted. The Non-Qualified Stock Options you have
been granted shall not in any event be exercisable after your termination of
employment except as provided in paragraph 4 below for Retirement (defined as
termination of employment at any age after 30 or more years, or at age 55 or
older with at least 10 years, of continuous service with the Company and its
Subsidiaries), death, Disability (defined as termination of employment while
receiving benefits under a long-term disability income plan provided by a
government or sponsored by the Company or one of its Subsidiaries), or
termination of your employment by the Company and its Subsidiaries other than
for Cause (as defined below). For the avoidance of doubt, the Non-Qualified
Stock Options you have been granted shall not be exercisable after termination
of employment as a result of your voluntary resignation.
PART II – GENERAL PROVISIONS
4. The Non-Qualified Stock Options terminate automatically and shall not be
exercisable by you from and after the date on which you cease to be an employee
of the Company or one of its Subsidiaries for any reason other than your death,
Retirement, Disability, or termination of your employment by the Company and its
Subsidiaries other than for Cause. In the event of your death, Retirement or
Disability while an employee of the Company or one of its Subsidiaries (and
having been an employee continuously since the Date of Grant) on any date which
is more than six (6) months after the Date of Grant of the Non-Qualified Stock
Options specified on the grant summary page of this Grant Agreement, the
Non-Qualified Stock Options shall become immediately exercisable and, except as
provided below in the event of your death while an employee, shall be
exercisable by you for the lesser of (a) the remainder of the term of the
Non-Qualified Stock Option grant or (b) five years. In the event of your death
while an employee, the

 



--------------------------------------------------------------------------------



 



Non-Qualified Stock Option Grant Agreement
Non-Qualified Stock Options may be exercised up to three years after your date
of death by the person or persons to whom your rights in the options passed by
your will or according to the laws of descent and distribution. In the event of
termination of your employment by the Company and its Subsidiaries other than
for Cause, any vested Non-Qualified Stock Options shall remain exercisable by
you for 90 days following the date of termination of your employment. “Cause”
means (i) the continued failure by you to substantially perform your duties with
the Company or its affiliates (other than any such failure resulting from your
incapacity due to physical or mental illness), (ii) your engaging in conduct
which is demonstrably injurious to the Company or its affiliates, monetarily or
otherwise, (iii) your committing any felony or any crime involving fraud, breach
of trust or misappropriation, or (iv) any breach or violation of any agreement
relating to your employment with the Company or its affiliates where the
Committee, in its sole but reasonable discretion, determines that such breach or
violation materially and adversely affects the Company or any affiliate. Nothing
contained herein shall restrict the right of the Company or any of its
Subsidiaries to terminate your employment at any time, with or without Cause.
5. The Non-Qualified Stock Options shall not in any event be exercisable after
the expiration of ten years from the Date of Grant specified on the grant
summary page of this Grant Agreement and, to the extent not exercised, shall
automatically terminate at the end of such ten-year period.
6. Certificates, or other evidence of beneficial ownership, for the shares of
Common Stock purchased will be deliverable to you or your agent, duly accredited
to the satisfaction of the Company, at the principal office of the Company in
Akron, Ohio, or at such other place acceptable to the Company as may be
designated by you.
7. In the event your employment with the Company and its Subsidiaries is
terminated (by retirement or otherwise) and within 18 months after such
termination date you accept employment with a competitor of, or otherwise engage
in competition with, the Company, the Committee, in its sole discretion, may
require you to return, or (if not received) to forfeit, to the Company the
economic value of the Non-Qualified Stock Options granted hereunder which you
have realized or obtained by your exercise at any time on or after the date
which is six months prior to the date of your termination of employment with the
Company. Additionally, all Non-Qualified Stock Options granted to you hereunder
which you have not exercised shall be automatically cancelled upon commencement
of your competitive engagement.
8. Each Non-Qualified Stock Option granted is not transferable by you otherwise
than by will or the laws of descent and distribution, and is exercisable during
your lifetime only by you.
9. All rights conferred upon you under the provisions of this Grant Agreement
are personal and, except under the provisions of paragraph 8 of this Grant
Agreement, no assignee, transferee or other successor in interest shall acquire
any rights or interests whatsoever under this Grant Agreement, which is made
exclusively for the benefit of you and the Company.
10. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 1144 East Market Street, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.
11. Each Non-Qualified Stock Option may be exercised only at the times and to
the extent, and is subject to all of the terms and conditions, set forth in this
Grant Agreement, and in the Plan, including any rule or regulation adopted by
the Committee.

 